Title: From Thomas Jefferson to Archibald Thweatt, 15 June 1804
From: Jefferson, Thomas
To: Thweatt, Archibald


          
            Dear Sir
            Washington June 15. 04.
          
          I recieved last night your favor of the 11th. and have given the papers inclosed an attentive perusal and consideration. the paiments are certainly applied in the way strictly just & established by usage, and the case of the executors, as prefactorily stated, is done truly, fully & ably. one single fact only I have corrected with the pencil in the 1st. page. the question of a reference to arbitrators depends on the description of the arbitrators chosen. the natural tribunal of the country is a jury. to this kind of arbiter all contracts look ultimately. the gentlemen of the country, of understanding and integrity, when selected as arbitrators, are in truth a jury of the first order. but in a dispute with a merchant, lawyers are exceptionable arbitrators. I speak as having been one myself and participating in the exception. all questions of general principle they invariably determine in the most favorable way for the merchant. e.g. whether interest shall be allowed? the mode of calculating it? whether commission shall be allowed? the sufficiency of evidence &c. &c. it is a prejudice they contract from being habitually employed to maintain these claims for merchants, & the bias produced on their minds, without being sensible of it, by their desire to court the business of the merchants. hence the English law, which is our law, on the allowance of interest is totally changed by practice in this country, & all in favor of the merchant. in the present case, if honest, sensible gentlemen of the country who have never been practising lawyers or merchants, can be selected for arbitrators, they would be preferable to a jury: but no other arbiter. but of this mr Eppes will judge for himself. the 12th. article of agreement, by declaring that all the monies paid should be to the credit of the bonds, & consequently no deduction for interest proves no commission was intended. the verbal agreement was explicitly that mr Hanson should have no commission. doubtful words in a written contract may always be explained by averment. the testimony of mr Skipwith, who is disinterested, will be decisive & indispensible. my affectionate compliments to mrs Thweat & the house of Eppington, & friendly salutations to yourself.
          
            Th: Jefferson
          
        